Citation Nr: 1416404	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-37 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to an initial evaluation in excess of 50% beginning November 28, 2008 for depressive disorder and panic disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1982 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the appeal, the RO granted an increased 50 percent evaluation for depressive disorder and panic disorder December 2009 rating decision.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

The Virtual VA paperless claims processing system reveals VA treatment records from January 2008 to October 2013.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The Veteran has filed a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  This claim has not been adjudicated by the AOJ and is therefore also referred for appropriate action.


FINDING OF FACT

The Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 70 percent, but no higher, for the depressive disorder and panic disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.130 including Diagnostic Code 9412, 9433, 9440 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The issue adjudicated in this decision stems from an appeal of the initial rating assigned following an award of service connection.  As such, 38 U.S.C.A. § 5103a notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  The record contains service treatment records, VA treatment records, private records, VA examinations and lay statements.  The Veteran has not reported and the record does not indicate any outstanding records.

The VA examination provided is adequate as it is based on an evaluation of the Veteran, considered the history of the disorder, includes sufficient information upon which to decide the issue, and laid a factual foundation for the conclusions that were reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that no further notification or development action is necessary on the issue now being decided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Turning to the merits of the claim, the Veteran seeks an increased initial evaluation and states that he worries about death due to his heart condition and also is concerned about performing the physical requirements of his job.  He stated that he is depressed, extremely moody, and anti-social.  The depressive disorder and panic disorder was initially rated as 30 percent disabling under Diagnostic Code 9440.  During the pendency of the appeal, an increased 50 percent evaluation was granted for the entire appeal period under Diagnostic Code 9412-9433.  All of these diagnostic codes are rated under the General Rating Formula for Mental Disorders.

Under the General Rating Formula for Mental Disorders, a rating of 50 percent is when there is occupational and social impairment with reduced reliability and productivity demonstrated by symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory...; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood with symptoms such as, suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned when there is total occupational and social impairment demonstrated by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.  

In evaluating psychiatric disabilities, VA also considers the Global Assessment of Functioning (GAF) score, a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 51 to 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A score of 41 to 50 represents serious symptoms or any serious impairment in social, occupational, or school functioning.  A score of 31 to 40 represents some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 21 to 30 represents behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or inability to function in almost all areas.  DSM-IV at 46-47.

The Veteran appealed the rating assigned from the initial grant of service connection and has not challenged the effective date.  Thus, the question is the state of the disorder for the period beginning on November 28, 2008. 38 C.F.R. § 3.400.

In this case, the Veteran's GAF scores ranged from 30 to 52.  VA treatment records recorded a GAF score of 48 beginning in June 2010, a GAF score of 32 beginning in January 2012, and a GAF score of 30 beginning in July 2013.  The Veteran's private psychiatric provider recorded a GAF score of 52 in an October 2009 letter.  The April 2009 VA examiner found a GAF score of 50.  

VA treatment records from June 2010 to October 2013 reflect that the Veteran at times demonstrated poor grooming, fears of dying, dysphoric and dysthymic mood, issues with falling and staying asleep due to intrusive thoughts, and impairment in insight and judgment.  A June 2010 provider recorded that the Veteran was unable to perform his typical work due to feelings of helplessness and hopelessness.  He was reluctant to step out of his home, unable to socialize, anxious in crowds and had no friends.  Other treatment providers recorded panic-like features.  He consistently denied hallucinations or delusions and suicidal or homicidal ideas.

The Veteran's private provider stated in October 2009 that the Veteran suffered from chronic anxiety with panic attacks and diagnosed the Veteran with a panic disorder.  The provider recorded the Veteran's symptoms such as depressed mood, irritability, restlessness, poor stamina, trouble concentrating, insomnia, and shortness of breath.  Additionally, the provider recorded the Veteran's feelings of detachment, fear of dying, decreased motivation, sadness, difficulty with attention, issues with concentration, and trouble with focusing.

The April 2009 VA examiner found that the Veteran had a moderate to serious social and occupational impairment.  Reported symptoms included dysphoric mood, anhedonia, apathy, social withdrawal, irritability in inappropriate situations, some reported short-term memory deficits, periodic panic attacks, and sleep impairment. His symptoms have had an effect on his relationship with his wife and children.  He denied hallucination or delusions and suicidal or homicidal thoughts.  He did not have impairment of thought process or impaired impulse control.  There was no evidence of obsessive or ritualistic behavior.  The VA examiner diagnosed adjustment disorder with mixed anxiety and depression.  

An August 2013 statement of the Veteran's spouse described him as moody and constantly irritable.  She indicated he did not care about his physical appearance, did not socialize and seemed extremely depressed.  She reported he was afraid to leave the house and was unable to participate in family activities.  

Based upon the record, the Board finds that a 70 percent evaluation is warranted because the Veteran's symptoms represent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  In particular, the Veteran's symptoms include difficulty at work due to anxiety about his health.  He also has issues with familial relationships and social anxiety that has caused him not to socialize.  VA treatment records reflect an evaluation that the Veteran had impaired judgment and that he had demonstrated poor grooming.  Some short-term memory loss was also recorded.  The GAF scores also support a higher rating as on average, these scores represent serious impairment in social, occupational, or school functioning or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Accordingly, a 70 percent evaluation is warranted.

The Board finds that a 100 percent evaluation is not warranted because the record does not demonstrate total occupational and social impairment.  Id.  There is no doubt that the Veteran's anxiety symptoms interfere with his functioning; however, his symptoms are not found to rise to the level of total occupational and social impairment, a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others.  For instance, the Veteran has maintained employment and was able to perform his work tasks to some degree, and continued to have a relationship with his wife and children, even if this relationship was impaired.  While he was noted to ruminate on his fear of dying from his heart condition, such obsessive thoughts are contemplated by the 70 percent evaluation.  He consistently denied delusions or hallucinations and never had memory loss for the names of close relatives or his own name.  While he was noted to sometimes have poor grooming, he also was sometimes described as having appropriate casual appearance and no issues with grooming.  He was never noted to be disoriented to time and place.  Furthermore, the Veteran's symptoms (sleep trouble, depressed mood, social anxiety, trouble concentrating, irritability, etc.) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (noting that symptoms in rating schedule criteria are not an exhaustive list, but are examples of the type and degree of the symptoms, or their effects, that justify a higher rating).  In spite of the Veteran's symptoms, he stayed married and is involved with his children and has maintained employment.  Therefore, a higher 100 percent evaluation is not warranted.

In the present case, the Veteran's symptoms are found to more closely resemble the criteria for a 70 percent evaluation for the period of the appeal.  No further staged ratings are warranted at this time.  Hart v. Mansfield, 21 Vet. App. 505 (2007),

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's acquired psychiatric disorder.  The Veteran has reported sleep trouble, depressed mood, social anxiety, trouble concentrating, irritability, short term memory deficits and panic attacks.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms which may result in occupational and social impairment.  As such, the rating criteria are adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation of 70 percent, but no higher, beginning November 28, 2008, for the service-connected depressive disorder and panic disorder is granted, subject to the regulations controlling disbursement of VA monetary benefits.


______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


